DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 4-5, 8-10, 12, and 15-19 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to the rejection(s) of claims 1, 4-5, 8-10, 12, and 15-19 has been fully considered and the results as followings:
On pages 3-6 of Applicant’s remarks, Applicant argues that the combination of Albahri, Sakaguchi, and Zhang does not teach or suggest the claimed invention because Sakaguchi discloses the average value of the measurements of the upper light intensity is not “ a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time”, and the start time is not “a time corresponding to a turning point, from weak to strong, of the light intensity of the driving environment closest to the current time before the current time” as recited in claim 1.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final mailed on 08/04/2021, the rejection relied upon Sakaguchi to disclose the monitoring circuit to continuously monitoring light intensity from the ambient light sensor (Sakaguchi: FIG. 3 the upper light intensity A0 and the front light intensity B0) to measure the ambient illuminance  and determine a sudden increase of the ambient illuminance (Sakaguchi: [0010], [0019]-[0020], [0024], [0027]-0031], [0034], [0039]-[0041], [00348], FIG. 1 and FIG. 3 the upper light intensity when the vehicle 30 leaves the elevated bridge 41) including a situation when the vehicle enters Sakaguchi reads on the above limitations.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated rejections for details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (Albahri – US 2009/0027759 A1) in view of Sakaguchi (Sakaguchi – US 2010/0079072 A1) and Wei Zhang (Zhang – CN 101898502 A).

As to claim 1, Albahri discloses a vehicle driving shading device, comprising: 
a shading screen having a shading area (Albahri: Abstract, [0103], and FIG. 11-22: an automatic electronic window tinting system in a transport vehicle with top-mount photocell unit comprises a four photocell arrangement ( front, rear, right, and left), a control console with a ;
a light collector (Albahri: FIG. 1 the front-side photocell, the light-side photocell, the right-side photocell, and the rear-side photocell), which is configured to collect light intensity of a driving environment (Albahri: [0065]: This automated function is very convenient for drivers and home dwellers as sunrays change direction and as sunlight become brighter during the course of the day and especially during driving with frequent turns, [0097]-[0098], [0110], and FIG. 1: the light sensing element may be a photocell or a photovoltaic cell or any light sensor used for detecting the intensity of direct sunlight. Light sensors produces electrical energy (signal) the strength of which depends on the intensity of the incident sun rays. This signal tells the controller to shade the corresponding window with a pattern that provides more shading to the vehicle/building interior corresponding to the intensity of the signal or sun rays); and 
a first shading adjuster (Albahri: FIG. 1 the controller), which is electrically connected to the shading screen and the light collector, respectively (Albahri: FIG. 1), and the first shading adjuster is configured to control a shading rate of the shading area in the shading screen according to the light intensity of the driving environment (Albahri: Abstract, [0057], [0065]-[0066], [0088]-[0091]: The controller, containing program logic/code, receives the voltage signal, evaluates its magnitude, then either modulates it or sends an electric AC/DC current signal to the electronic window to switch the display element (pixels) ON/OFF in a desired pre-programmed pattern to effectuate desired degree of shading using ON/OFF display switch(s) in the window according to external sun light (LUX) thus providing a selected light transmittance, and providing a thermal break for decreasing radiative and conductive heat transfer between the exterior and the interior of a building/vehicle, [0103]-[0106], [0109], FIG. 1, and FIG. 11-22: Different exemplary shading patterns can be pre-programmed into the system which allow partial tinting through pixelling thus partial sun-shading without totally obstructing the view to the outside of the vehicle and further allowing control of the degree of lighting and heat inside the house/vehicle. In circular patterns for example the size of the circles can be controlled to be smaller or larger to provide darker of lighter shades. It can also be controlled to change in size from top to bottom to provide gradual shading from top to bottom such as for the front shield where darker pattern is desirable closer to the top of the windshield. The liquid crystal panel is divided in plural stages oriented horizontally and an automatic and/or a manual controller is provided so as to signal the display element (liquid crystal) panels to control shading the sun light starting at the higher side of the correspondent display element (liquid crystal) panel and moving downward).

Albahri does not explicitly disclose:
wherein the first shading adjuster comprises:
a monitoring circuit which is configured to monitor a continuous increment in the light intensity of the driving environment, the continuous increment being a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time, and the start time being a time corresponding to a turning point, from weak to strong, of the light intensity of the driving environment closest to the current time before the current time,
a second determining circuit, which is configured to determine whether the continuous increment is greater than a second threshold;
a second calculating circuit, which is configured to calculate a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold;
a third determining circuit, which is configured to determine whether the time difference is greater than a third threshold; and
a second shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the time difference is less than the third threshold.

However, it has been known in the art of shading/lighting controls to implement wherein the first shading adjuster comprises: a monitoring circuit which is configured to monitor a continuous increment in the light intensity of the driving environment, the continuous increment being a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time, and the start time being a time corresponding to a turning point, from weak to strong, of the light intensity of the driving environment closest to the current time before the current time, as suggested by Sakaguchi, which discloses wherein the first shading adjuster (Sakaguchi: FIG. 1 the light ECU 20) comprises: a monitoring circuit (Sakaguchi: FIG. 1 the sensor apparatus 10) which is configured to monitor a continuous increment in the light intensity of the driving environment (Sakaguchi: [0010], [0019]-[0020], [0024], [0027]-[0031], [0034], [0039]-[0041], [0048], and FIG. 1: The , the continuous increment being a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time, and the start time being a time corresponding to a turning point, from weak to strong (Sakaguchi: FIG. 3 the upper light intensity when the vehicle 30 leaves the elevated bridge 41), of the light intensity of the driving environment closest to the current time before the current time (Sakaguchi: [0010], [0019]-[0020], [0024], [0027]-0031], [0034], [0039]-[0041], [00348], FIG. 1and FIG. 3: The measurement of the upper light intensity A0, which is measured at the time of entering the tunnel 42, is higher than the measurement of the upper light intensity A0, which is measured at the time of entering the road area under the elevated bridge 41, due to the presence of the bright illumination provided by lamps 42a at the inlet of the tunnel 42. Furthermore, the front light intensity B0 begins to decrease slightly before the entering of the vehicle 30 into the tunnel 42 and becomes smaller than the front light intensity threshold value B1 at the time of entering of the vehicle 30 into the tunnel 42).
Therefore, in view of teachings by Albahri and Sakaguchi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the window shading system of Albahri to include wherein the first shading adjuster comprises: a monitoring circuit which is configured to monitor a continuous increment in the light intensity of the driving environment, the continuous increment being a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time, and the start time being a time corresponding to a turning point, from weak to strong, of the light intensity of the driving environment closest to the current time before the current time, as suggested by Sakaguchi. The motivation for this is to control the shading/lighting in response to sudden increase of the light intensity level.

The combination of Albahri and Sakaguchi does not explicitly disclose a second determining circuit, which is configured to determine whether the continuous increment is greater than a second threshold;
a second calculating circuit, which is configured to calculate a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold;
a third determining circuit, which is configured to determine whether the time difference is greater than a third threshold; and
a second shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the time difference is less than the third threshold.

However, it has been known in the art of shading controls to impellent a second determining circuit, which is configured to determine whether the continuous increment is greater than a second threshold; a second calculating circuit, which is configured to calculate a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold; a third determining circuit, which is configured to determine whether the time difference is greater than a third threshold; and a second shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the time difference is less than the third threshold, as suggested by Zhang, which discloses a second determining circuit, which is configured to determine whether the continuous increment (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function) is greater than a second threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2);
a second calculating circuit, which is configured to calculate a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2);
a third determining circuit, which is configured to determine whether the time difference is greater than a third threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function); and
a second shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the time difference is less than the third threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2).

Therefore, in view of teachings by Albahri, Sakaguchi, and Zhang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the window shading system of Albahri and Sakaguchi to include a second determining circuit, which is configured to determine whether the continuous increment is greater than a second threshold; a second calculating circuit, which is configured to calculate a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold; a third determining circuit, which is configured to determine whether the time difference is greater than a third threshold; and a second shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the time difference is less than the third threshold, as suggested by Zhang. The motivation for this is to control the shading in response to sudden increase of the light intensity level.

As to claim 5, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 1 further comprising the vehicle driving shading device according to claim 1, wherein the shading screen is selected from a group consisting of a front windshield (Albahri: [0095] and FIG. 1: It can also be controlled to change in size from top to bottom to provide gradual shading from top to bottom such as for the front shield where darker pattern is desirable closer to the top of the windshield) formed by a transparent display panel (Albahri: [0004], [0012]-[0016], [0018]-[0022], [0067]-[0068], and [0103]: The liquid crystal panel is divided in plural stages oriented horizontally and an automatic and/or a manual controller is provided so as to signal the display element ( liquid crystal) panels to control shading the sun light starting at the higher side of the correspondent display element ( liquid crystal) panel and moving downward), a flexible transparent display screen layer, and a liquid crystal filter layer (Albahri: [0012]-[0016], [0018]-[0022], [0067]-[0068], [0095], and [0103]: The electronic automatic shading windows system works using liquid crystals--the same technology that's been used in digital watches and computer screens for years. The liquid crystal film is sandwiched between the glass makeup in a similar way to laminated glass is constructed. The outside skins are made up of glass (normally 5 or 6 mm annealed glass) each side, then a PVB interlayer is inserted on each side to trap and hold the liquid crystal privacy film; and
wherein the liquid crystal filter layer comprises a first polarizer, a liquid crystal layer and a second polarizer which are sequentially stacked (Albahri: [0012]-[0016], [0018]-[0022], [0067]-[0068], [0095], and [0103]: The electronic automatic shading windows system works .

As to claim 9, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 1 further comprising a vehicle, comprising:
a vehicle body having a cab in the vehicle body (Albahri: FIG. 2-3 and FIG. 9-10); and a vehicle driving shading device according to claim 1 (Albahri: see claim 1 rejection for details).

As to claim 12, Albahri, Sakaguchi, and Zhang discloses all the vehicle driving shading method limitations as claimed that mirrors the vehicle driving shading device limitations in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a vehicle driving shading method, comprising:
collecting light intensity of a driving environment (Albahri: [0065]: This automated function is very convenient for drivers and home dwellers as sunrays change direction and as sunlight become brighter during the course of the day and especially during driving with frequent turns, [0097]-[0098], [0110], and FIG. 1: the light sensing element may be a photocell or a photovoltaic cell or any light sensor used for detecting the intensity of direct sunlight. Light sensors produces electrical energy (signal) the strength of which depends on the intensity of the incident sun rays. This signal tells the controller to shade the corresponding window with a ;
controlling shading rate of a shading area in a shading screen according to the light intensity of the driving environment (Albahri: Abstract, [0057], [0065]-[0066], [0088]-[0091]: The controller, containing program logic/code, receives the voltage signal, evaluates its magnitude, then either modulates it or sends an electric AC/DC current signal to the electronic window to switch the display element (pixels) ON/OFF in a desired pre-programmed pattern to effectuate desired degree of shading using ON/OFF display switch(s) in the window according to external sun light (LUX) thus providing a selected light transmittance, and providing a thermal break for decreasing radiative and conductive heat transfer between the exterior and the interior of a building/vehicle, [0103]-[0106], [0109], FIG. 1, and FIG. 11-22: Different exemplary shading patterns can be pre-programmed into the system which allow partial tinting through pixelling thus partial sun-shading without totally obstructing the view to the outside of the vehicle and further allowing control of the degree of lighting and heat inside the house/vehicle. In circular patterns for example the size of the circles can be controlled to be smaller or larger to provide darker of lighter shades. It can also be controlled to change in size from top to bottom to provide gradual shading from top to bottom such as for the front shield where darker pattern is desirable closer to the top of the windshield. The liquid crystal panel is divided in plural stages oriented horizontally and an automatic and/or a manual controller is provided so as to signal the display element (liquid crystal) panels to control shading the sun light starting at the higher side of the correspondent display element (liquid crystal) panel and moving downward),
wherein a step of adjusting the shading rate of the shading area in the shading screen according to the light intensity of the driving environment (Albahri: Abstract, [0057], [0065]-[0066], [0088]-[0091]: The controller, containing program logic/code, receives the voltage signal, evaluates its magnitude, then either modulates it or sends an electric AC/DC current signal to the electronic window to switch the display element (pixels) ON/OFF in a desired pre-programmed pattern to effectuate desired degree of shading using ON/OFF display switch(s) in the window according to external sun light (LUX) thus providing a selected light transmittance, and providing a thermal break for decreasing radiative and conductive heat transfer between the exterior and the interior of a building/vehicle, [0103]-[0106], [0109], FIG. 1, and FIG. 11-22: Different exemplary shading patterns can be pre-programmed into the system which allow partial tinting through pixelling thus partial sun-shading without totally obstructing the view to the outside of the vehicle and further allowing control of the degree of lighting and heat inside the house/vehicle. In circular patterns for example the size of the circles can be controlled to be smaller or larger to provide darker of lighter shades. It can also be controlled to change in size from top to bottom to provide gradual shading from top to bottom such as for the front shield where darker pattern is desirable closer to the top of the windshield. The liquid crystal panel is divided in plural stages oriented horizontally and an automatic and/or a manual controller is provided so as to signal the display element (liquid crystal) panels to control shading the sun light starting at the higher side of the correspondent display element (liquid crystal) panel and moving downward)comprises:
monitoring a continuous increment in the light intensity of the driving environment (Sakaguchi: [0010], [0019]-[0020], [0024], [0027]-[0031],[0034], [0039]-[0041], [0048], and FIG. 1: The sensor apparatus 10 senses a change in the light intensity (illuminance) of the , the continuous increment being a difference between the light intensity of the driving environment at a current time and the light intensity of the driving environment at a start time, and the start time being a time corresponding to a turning point from weak to strong (Sakaguchi: FIG. 3 the upper light intensity when the vehicle 30 leaves the elevated bridge 41), of the light intensity of the driving environment closest to the current time before the current time (Sakaguchi: [0010], [0019]-[0020], [0024], [0027]-0031], [0034], [0039]-[0041], [0048], FIG. 1and FIG. 3: The measurement of the upper light intensity A0, which is measured at the time of entering the tunnel 42, is higher than the measurement of the upper light intensity A0, which is measured at the time of entering the road area under the elevated bridge 41, due to the presence of the bright illumination provided by lamps 42a at the inlet of the tunnel 42. Furthermore, the front light intensity B0 begins to decrease slightly before the entering of the vehicle 30 into the tunnel 42 and becomes smaller than the front light intensity threshold value B1 at the time of entering of the vehicle 30 into the tunnel 42),
determining whether the continuous increment (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function) is greater than a second threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2);
calculating a time difference between a current time of the continuous increment and a start time of the continuous increment if the continuous increment is greater than the second threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2); 
determining whether the time difference is greater than a third threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function); and 
increasing the shading rate of the shading area in the shading screen if the time difference is less than the third threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2).

As to claim 17, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 1 further comprising the vehicle driving shading device according to claim 1, wherein the light intensity of the driving environment comprises first light intensity data collected at a current time and second light intensity data collected at a time that is a preset time interval earlier than the current time, the first shading adjuster comprises:
a first calculating circuit (Zhang: FIG. 2 the micro processor system 3), which is configured to calculate a light intensity increment of the first light intensity data compared to the second light intensity data (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function);
a first determining circuit, which is configured to determine whether the light intensity increment is greater than a first threshold; and a first shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the light intensity increment is greater than the first threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function).

As to claim 19, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 12 further comprising the vehicle driving shading method according to claim 12, wherein the light intensity of the driving environment comprises first light intensity data collected at a current time and second light intensity data collected at a time that is a preset time interval earlier than the current time (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function), a step of adjusting the shading rate of the shading area in the shading screen according to the light intensity of the driving environment comprises:
calculating a light intensity increment of the first light intensity data compared to the second light intensity data (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function);
determining whether the light intensity increment is greater than a first threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function); 
increasing the shading rate of the shading area in the shading screen if the light intensity increment is greater than the first threshold (Zhang: Abstract, page 2, page 4, and FIG. 1-2: the photosensor 4 is used to monitor the light intensity and transmit the light intensity signal to the micro processor system 3, and the micro processor system 3 judges the light When the intensity suddenly increases, the electrical signals at both ends of the liquid crystal light blocking plate 2 are controlled, the light transmission performance of the liquid crystal light blocking plate 2 is reduced, and the antiglare function is realized. The micro processor system 3 first stores a light intensity signal, and then acquires a new light intensity signal. The time interval of light intensity signal collection is 0.1 second to 0.5 second; each acquisition time is 0.05 second to 0.5 second, and the average value is taken as the light intensity signal. Compare the two light intensity signals to determine the intensity of the light intensity change. When the increase of the light intensity is greater than a set value, it is regarded as a sudden increase in light intensity. Control the electrical signals at both ends of the LCD light barrier 2 and reduce the LCD light barrier 2 Light transmission performance, anti-glare function).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (Albahri – US 2009/0027759 A1) in view of Sakaguchi (Sakaguchi – US 2010/0079072 A1) and Wei Zhang (Zhang – CN 101898502 A) and further in view of Veskovic (Veskovic – US 2005/0110416 A1).

As to claim 4, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 1 except for the claimed limitations of the vehicle driving shading device according to claim 1, wherein the first shading adjuster comprises:
a fourth determining circuit, which is configured to determine whether the light intensity of the driving environment is greater than a fourth threshold; and
a third shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the light intensity of the driving environment is greater than the fourth threshold.
However, it has been known in the art of shading controls to implement the first shading adjuster comprises: a fourth determining circuit, which is configured to determine whether the light intensity of the driving environment is greater than a fourth threshold; and a third shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the light intensity of the driving environment is greater than the fourth threshold, as suggested by Veskovic, which discloses the first shading adjuster comprises: a fourth determining circuit, which is configured to determine whether the light intensity of the driving environment is greater than a fourth threshold; and a third shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the light intensity of the driving environment is greater than the fourth threshold (Abstract, [0015], [0062], [0065], [0114]-0120], and FIG. 9: the invention is to maximize daylight savings by closing the window treatment only during glare incidents and during times when the sunlight illumination near windows exceeds a preset calibration value).
Therefore, in view of teachings by Albahri, Sakaguchi, Zhang, and Veskovic, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the window shading system of Albahri, Sakaguchi, and Zhang to include the first shading adjuster comprises: a fourth determining circuit, which is configured to determine whether the light intensity of the driving environment is greater than a fourth threshold; and a third shading increasing circuit, which is configured to increase the shading rate of the shading area in the shading screen if the light intensity of the driving environment is greater than the fourth threshold, as suggested by Veskovic. The motivation for this is to control the window shading in response to the light intensity level greater than a predetermined level.

As to claim 8, Albahri, Sakaguchi, Zhang and Veskovic disclose the limitations of claim 4 further comprising the vehicle driving shading device according to claim 4, wherein the shading screen is selected from a group consisting of a front windshield (Albahri: [0095] and FIG. 1: It can also be controlled to change in size from top to bottom to provide gradual shading from top to bottom such as for the front shield where darker pattern is desirable closer to the top of the windshield) formed by a transparent display panel (Albahri: [0004], [0012]-[0016], [0018]-[0022], [0067]-[0068], and [0103]: The liquid crystal panel is divided in plural stages oriented horizontally and an automatic and/or a manual controller is provided so as to signal the display element ( liquid crystal) panels to control shading the sun light starting at the higher side of the correspondent display element ( liquid crystal) panel and moving downward), a flexible transparent display screen layer, and a liquid crystal filter layer (Albahri: [0012]-[0016], [0018]-[0022], [0067]-[0068], [0095], and [0103]: The electronic automatic shading windows system works using liquid crystals--the same technology that's been used in digital watches and computer screens for years. The liquid crystal film is sandwiched between the glass makeup in a similar way to laminated glass is constructed. The outside skins are made up of glass (normally 5 or 6 mm annealed glass) each side, then a PVB interlayer is inserted on each side to trap and hold the liquid crystal privacy film); and
wherein the liquid crystal filter layer comprises a first polarizer, a liquid crystal layer and a second polarizer which are sequentially stacked (Albahri: [0012]-[0016], [0018]-[0022], [0067]-[0068], [0095], and [0103]: The electronic automatic shading windows system works using liquid crystals--the same technology that's been used in digital watches and computer screens for years. The liquid crystal film is sandwiched between the glass makeup in a similar way to laminated glass is constructed. The outside skins are made up of glass (normally 5 or 6 .

Claims 10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (Albahri – US 2009/0027759 A1) in view of Sakaguchi (Sakaguchi – US 2010/0079072 A1) and Wei Zhang (Zhang – CN 101898502 A) and further in view of Leng Changlin (Changlin – CN 103985334 A). The rejections in this instant application are based on the English translation of CN 103985334 A publication by computer.

As to claim 10, Albahri, Sakaguchi, and Zhang disclose the limitations of claim 9 except for the claimed limitations of the vehicle according to claim 9, wherein the vehicle driving shading device further comprises:
a first image collector, which is disposed at a first relative position of the shading screen for collecting a first image outside the cab at the first relative position of the shading screen;
a second image collector, which is disposed at a second relative position of the shading screen for collecting a second image in the cab at the second relative position of the shading screen; and
a second shading adjuster, which is electrically connected to the first image collector and the second image collector, respectively, and the second shading adjuster is configured to analyze first position information of a light source in the first image according to the first image, analyze second position information of human eyes in the second image according to the second image, and select a position of the shading area from the shading screen according to the first relative position, the second relative position, the first position information of the light source, and the second position information of the human eyes.
However, it has been known in the art of vehicle shading to implement the vehicle driving shading device as claimed, as suggested by Changlin, which discloses the vehicle driving shading device further comprises:
a first image collector (Changlin: page 6 lines 213-224 and FIG. 3 the image sensor 20), which is disposed at a first relative position of the shading screen (Changlin: FIG. 3 the image sensor 20) for collecting a first image outside the cab at the first relative position of the shading screen (Changlin: page 3 lines 84-90, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 201: an image sensor 201 for acquiring image information including an external light source);
a second image collector (Changlin: FIG. 3 the image sensor 101), which is disposed at a second relative position of the shading screen for collecting a second image in the cab at the second relative position of the shading screen (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 101: the human eye position determining unit 10 of this embodiment specifically includes: an image sensor 101 for acquiring image information including the user's eyes); and
a second shading adjuster (Changlin: FIG. 3 the control unit 40), which is electrically connected to the first image collector and the second image collector (Changlin: FIG. 3), respectively, and the second shading adjuster is configured to analyze first position information of a light source in the first image according to the first image (Changlin: page 3 lines 84-90, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 201: an image sensor 201 for acquiring image information including an external light source), analyze second position information of human eyes in the second image according to the second image (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 101: the human eye position determining unit 10 of this embodiment specifically includes: an image sensor 101 for acquiring image information including the user's eyes), and select a position of the shading area from the shading screen according to the first relative position, the second relative position, the first position information of the light source, and the second position information of the human eyes (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3: The control unit 40 generates a display control signal according to the coordinate distribution of the projection area, and the transparent display unit 50 displays according to the display control signal, and realizes shielding in the projection area. The shielding described here can be a opaque shielding or It is a grayscale occlusion that reduces transmittance. The control unit 40 generates a display control signal for the projection area, thereby realizing occlusion on the transparent display unit 50. There are many implementations of the display principle of the transparent display unit 50, such as liquid crystal display, organic light emitting display, field electron emission display, etc., and the specific structure of the control unit 40 is related to the display principle of the transparent display unit 50).
Therefore, in view of teachings by Albahri, Sakaguchi, Zhang, and Changlin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the window shading system of Albahri, Sakaguchi, and Zhang to include the vehicle driving shading device as claimed, as suggested by Changlin. The motivation for this is to control the shading in response to the light intensity level corresponding to the driver’s eye position.

As to claim 15, Albahri, Sakaguchi, Zhang, and Changlin disclose the limitations of claim 12 further comprising the vehicle driving shading method according to claim 12, further comprising:
collecting a first image outside a cab at a first relative position of the shading screen (Changlin: page 3 lines 84-90, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 201: an image sensor 201 for acquiring image information including an external light source); 
collecting a second image in the cab at a second relative position of the shading screen (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 101: the human eye position determining unit 10 of this embodiment specifically includes: an image sensor 101 for acquiring image information including the user's eyes); 
analyzing first position information of a light source in the first image according to the first image (Changlin: page 3 lines 84-90, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 201: an image sensor 201 for acquiring image information including an external light source), analyzing second position information of human eyes in the second image according to the second image (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3 the image sensor 101: the human eye position determining unit 10 of this embodiment specifically includes: an image sensor 101 for acquiring image information including the user's eyes), and adjusting a position of the shading area from the shading screen according to the first relative position, the second relative position, the first position information of the light source, and the second position information of the human eyes (Changlin: page 3 lines 114-page 4 line 2, page 4 lines 148 - page5 lines199, page 6 lines 213-224 and FIG. 3: The control unit 40 generates a display control signal according to the coordinate distribution of the projection area, and the transparent display unit 50 displays according to the display control signal, and realizes shielding in the projection area. The shielding described here can be a opaque shielding or It is a grayscale occlusion that reduces transmittance. The control unit 40 generates a display control signal for the projection area, thereby realizing occlusion on the transparent display unit 50. There are many implementations of the display principle of the transparent display unit 50, such as liquid crystal display, organic light emitting display, field electron emission display, etc., and the specific structure of the control unit 40 is related to the display principle of the transparent display unit 50).

As to claim 16, Albahri, Sakaguchi, Zhang, and Changlin disclose the limitations of claim 15 further comprising the vehicle driving shading method according to claim 15, further comprising:
acquiring a time period in which the current time is located (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5: The intersection points of AC and DB and the transparent display unit 50 are E and F, according to the intersection point The coordinates of E and F are weighted to determine the projection area. For example, the projection area is generally set as a circle or an ellipse. Specifically, the line segment EF determined by the intersection points E and F is the major axis of the ellipse, and the length of the line segment EF is multiplied by a weight to obtain the minor axis of the ellipse, where the weight The value is generally less than or equal to 1, and its specific value can be set according to actual conditions and experience);
determining whether the time period in which the current time is located is in a first time period (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5);
setting a contour of the shading area to a preset contour if the current time is in the first time period (Changlin: page 5 lines 166-183, There are many types, for example, the optical engineer can determine it based on the light path diagram, or it can be set based on experience in specific applications, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5);
generating an outer contour of the shading area according to position information of an outer contour of the light source if the current time is not in the first time period, wherein the first position information of the light source in the first image has the position information of the outer contour of the light source (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5: the projection coordinate calculation unit 30 and the control unit 40 in this implementation can also refresh the display control signal according to the frame frequency of the transparent display unit 50, that is, the switch of the polarization unit 530 is refreshed at a certain frequency, and finally it can be displayed on the car windshield. Displays an adaptive occlusion pattern. The shape and position of the occlusion area 80 vary with the brightness of the sun and the straight line position of the human eye and the sun. It effectively shields the glare area caused by the sun to avoid the strong sunlight on the person during driving. The irritation caused by the eyes is conducive to safety and comfort during driving).

As to claim 18, Albahri, Sakaguchi, Zhang, and Changlin disclose the limitations of claim 10 further comprising the vehicle according to claim 10, wherein the second shading adjuster further comprises:
a time acquiring circuit, which is configured to acquire a time period in which the current time is located (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5: The intersection points of AC and DB and the transparent display unit 50 are E and F, according to the intersection point The coordinates of E and F are weighted to determine the projection area. For example, the projection area is generally set as a circle or an ellipse. Specifically, the line segment EF determined by the intersection points E and F is the major axis of the ellipse, and the length of the line segment EF is multiplied by a weight to obtain the minor axis of the ellipse, where the weight The value is generally less than or equal to 1, and its specific value can be set according to actual conditions and experience);
a fourth determining circuit, which is configured to determine whether the time period in which the current time is located is in a first time period (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5);
a setting circuit for a contour of the shading area (Changlin: FIG. 3 and FIG. 5 the blocking area 80), which is configured to set the contour of the shading area to a preset contour if the current time is in the first time period (Changlin: page 5 lines 166-183, There are many types, for example, the optical engineer can determine it based on the light path diagram, or it can be set based on experience in specific applications, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5);
if the current time is not in the first time period, the first position information of the light source in the first image has position information of an outer contour of the light source, and an outer contour of the shading area is generated according to the position information of the outer contour of the light source (Changlin: page 5 lines 166-183, page 7 lines 258-274, page 9 lines 349-371, FIG. 3, and FIG. 5: the projection coordinate calculation unit 30 and the control .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ji et al., US 2018/0060675 A1, discloses method and apparatus for controlling vision sensor for autonomous vehicle.
Stephan et al., US 2005/0094410 A1, discloses active night vision system for vehicles employing anti-blinding scheme.
Elahi et al. 2014 Intelligent windshield for automotive vehicles.
Dineshkumar et al. 2018 Design and Implementation of Intelligent Headlight System for Improvised Safety in Vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG PHAM/Primary Examiner, Art Unit 2684